OPINION — AG — ** AUTHORITY — BURIAL BOARD — LICENSE FEE ** THE OKLAHOMA BURIAL ASSOCIATION BOARD WHICH DECLINES OR FAILS TO PAY TO SAID BOARD " AN ANNUAL LICENSE FEE " FOR THE CURRENT YEAR " EQUIVALENT TO THREE CENTS PER YEAR FOR EACH CERTIFICATES IN FORCE ", AND HENCE DOES 'NOT' HOLD A CURRENT LICENSE ISSUED BY YOUR BOARD AUTHORIZING IT TO DO BUSINESS IN THIS STATE AS A BURIAL ASSOCIATION DURING SAID YEAR, TO PAY SAID FEE AND THEREBY OBTAIN SAID LICENSE. HOWEVER, IF A BURIAL ASSOCIATION FAILS OR REFUSES TO PAY SAID FEE AND OBTAIN SAID LICENSE, IT IPSO FACTO FORFEITS ITS PRIVILE OF EXEMPTION " FROM THE OPERATIONS AND EFFECT OF THE INSURANCE LAWS OF THE STATE OF OKLAHOMA ". (FUNERAL AND EMBALMERS, BURIAL, LICENSE, FEES, INSURANCE LAW OF THE STATE, CONTRACTS, AGREEMENTS) CITE: 36 O.S. 771 [36-771], 36 O.S. 775 [36-775], 36 O.S. 2 [36-2], 36 O.S. 3 [36-3], 36 O.S. 4 [36-4] [36-4] (FRED HANSEN)